DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 08/04/2021, where claims 1-14 are currently pending.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output device being configured for”, “tracking device, configured for”, and “output device, being configured for” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Claim 14 is rejected to because of the following:  claim 14 recites “a computer system to implement a method”.  Claim 14, which depends on claim 1, and thus inherits all limitations of claim 1.  The element “method” is already recited in claim 1; therefore, it is unclear whether the method element in claim 14 as recited above is referring to the same element as recited in claim 1 or a different and distinct element.  Applicant is suggested to amendment the article of the element from “a” to “the” in claim 14 if they are referring to the same element, and add a distinct identifier such as “first” and “second” to each respective element in claims 1 and 14 to clearly distinguish them if they are two distinct and separate elements.  
Claim 14 further recites “executed by one or more processors of a computer system”.  The element “computer system” is already recited in a prior limitation in claim 14; therefore, it is unclear whether it is referring to the same element as the earlier recited element or different and distinct element.  Applicant is suggested to amendment the article from “a” to “the” for the element recited above if it is referring to the earlier appeared element, and add a distinct identifier such as “first” and “second” to each respective element to clearly distinguish them if they are two distinct and separate elements. 
For the above reasons, render the claim indefinite.

 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 recites a “A computer-readable storage media”.  The specification in para. [0056] recites, “Computer readable storage media include various types of volatile and non-volatile storage media”.  However, the specification is recited in an open ended way and does not specified that the computer-readable storage media as being excluding transitory signal.  A person of ordinary skill in the art would understand a signal as both “tangible” and as capable of “storing or transmitting information”.  Compare Ex parte Cromer, App. No. 2009-012992 (BPAI, Jan. 12 2012) and Ex parte Podgurny, App. No. 2010-011806 (BPAI, Mar. 12 2012).  Therefore, under broadest reasonable interpretation of said computer-readable storage medium encompasses a transitory signal per se upon which information is stored and/or transmitted, which is non-statutory subject matter.  See id.; In re Nuijten, 500 F.3d 1346, 1356-57, 84 U.S.P.Q.2d 1495, 1502 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) cited in MPEP § 2106; Subject Matter Eligibility of Computer Readable Media, 1351 Off. Gaz. Pat. Office 212 (Feb. 23, 2010).  Applicant 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac et al., (US 20160224123 A1) (hereinafter Antoniac) in view of Woods et al., (US 20180300897 A1) (hereinafter Woods).

Referring to claim 1, Antoniac teaches a method for viewing virtual elements, with the following steps being executed by at least one processor: 
tracking hand motion of a user, using a tracking device (“In an embodiment, the image capturing module 206 includes one or more sensors, such as the sensors 110, configured to capture spatial data based on a movement of the hands 106 in a viewable area of the computing device 104”, ¶ [0117], fig. 1A), 
recognizing a first gesture when the user turns a palm of a first hand towards his face (“The pre-determined start gesture for selecting the first mode may be an open palm orthogonal to a view direction with fingers spread. In an alternative , 
outputting a first virtual element and a set of virtual elements above the palm of the first hand (“The use case 600 describes a first mode in the user interface 608, and a second mode in the user interface 610. In an embodiment of the present disclosure, the display mode is a fixed position within a viewport (i.e., the first mode) and overlay mode on top of the palm (i.e., the second mode)”, ¶ [0155], fig. 6; “the user interfaces 404C-404D shows an overlay of the slider on the hands 106”, ¶ [0149], fig. 4; “the user 102 may change or toggle one or more modes of operations of the computing device 104 via the pre-defined gestures. For example, an open palm gesture 702 may be used to alter the volume, turning on/off power switch and the like as shown in a user interface 708”, ¶ [0161], fig. 7)…using an output device (), with the output device being configured for outputting the virtual elements in augmented or virtual reality (“The computing device 104 includes the display and in case of an augmented reality display device”, ¶ [0096], figs. 1A-D; “The user interface may be a virtual interface viewable from the computing device 104”, ¶ [0106], figs. 1A-D), 
recognizing a second gesture when the user grabs the first virtual element with a second hand (“the user interfaces 404C-404D shows an overlay of the slider on the hands 106…the slider behaves as a touch screen slider. The value of the slider is set when the user 102 puts a pointing finger over the hands 106 and moves it”, ¶ [0149], fig. 4; 708 of figure 7), 
recognizing a third gesture when the user moves the second hand away from the first hand, and 
outputting the set of virtual elements…using the output device (“the user interfaces 404C-404D shows an overlay of the slider on the hands 106…the slider behaves as a touch screen slider. The value of the slider is set when the user 102 puts a pointing finger over the hands 106 and moves it”, ¶ [0149], fig. 4; 708 of figure 7).  
Antoniac teaches the limitations above; however, Antoniac does not explicitly teach the virtual elements being arranged above each other like a card deck and the virtual elements extending between the first hand and the second hand.
Woods teaches the virtual elements being arranged above each other like a card deck (figures 63B-C) and the virtual elements extending between the first hand and the second hand (figures 63B-C).
Antoniac and Woods are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Antoniac and Woods before them to substitute the stacked virtual elements of Woods for the generic virtual elements of Antoniac.  Because both Antoniac and Woods teach methods of presenting virtual elements on a display, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of presenting virtual elements on a display.  The motivation to substitute would have been to improve visual appeal of the user interface.

Referring to claim 2, Antoniac further teaches the method according to claim 1, 
with the first virtual element being attached to the first hand and hovering above its palm, and in particular following movements of the first hand, until the second gesture is recognized (“the overlay 114 moves with the movement of the hands 106”, ¶ [0146], fig. 4).

Regarding claim 11, the instant claim recites the system that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable. 

Referring to claim 12, Antoniac further teaches a system according to claim 11, 
with the output device being an augmented reality headset, a virtual reality headset or a holographic display (“The display may be an opaque screen which is not a see-through display, or a transparent screen, video augmented reality. In one embodiment, the display is see-through and the interface may be overlapped over real objects in the display by the display module”, ¶ [0073]; “the computing device 104 is a device worn on head of the user 102 head with a screen/display in front of eyes”, ¶ [0086], figs. 1A-D).

Referring to claim 13, Antoniac further teaches a computer-readable storage media having stored thereon: 
instructions executable by one or more processors of a computer system, wherein execution of the instructions causes the computer system to perform the method according to claim 1 (“In an embodiment, the memory 222 stores the algorithms, instructions etc. for per forming the disclosed steps or processes. The central processing unit (CPU) 224 may execute non-transitory computer or machine readable instructions for carrying out processes”, ¶ [0133], fig. 2).

Referring to claim 14, Antoniac further teaches a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method which is being executed by one or more processors of a computer system and performs the method according to claim 1 (“In an embodiment, the memory 222 stores the algorithms, instructions etc. for per forming the disclosed steps or processes. The central processing unit (CPU) 224 may execute non-transitory computer or machine readable instructions for carrying out processes”, ¶ [0133], fig. 2; “as used herein, a ‘memory’ refers to a single or multiple modules or devices including hardware…that can be configured to store instructions that can be executed by the central processing unit or other modules”, ¶ [0083]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Woods as applied to claim 1 above, and further in view of Ramakrishnan et al., (US 20150142698 A1) (hereinafter Ramakrishnan).

Referring to claim 3, Antoniac in view of Woods teach display of a stack of virtual elements like a card deck.  However, Antoniac in view of Woods do not explicitly teach recognizing a fourth gesture, in which the user is scrolling through the set of virtual elements, and 
rotating the order of the elements of the set of virtual elements, using the output device.
Ramakrishnan teaches recognizing a fourth gesture, in which the user is scrolling through the set of virtual elements, and 
rotating the order of the elements of the set of virtual elements, using the output device (“the System 170 may be implemented using conventional components performing the essentially conventional functions noted below. These functions are typically performed by tablets, smart phones, ‘phablets’, laptop computers, desktop computers, or game consoles that: (1) have…immersive virtual reality headsets”, ¶ [0054], fig. 1; “The user can scroll along the Z.sub.1-axis through the Cards to reveal additional Cards and bring a different Card to the front by swiping or dragging a finger over the Cards 302, 402, 404, 406, 408 in the direction that the user wishes to traverse the Z.sub.1-axis”, ¶ [0094], fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Antoniac in view of Woods and Ramakrishnan before them to modify the augmented reality system of Antoniac in view of Woods to incorporate the function of scrolling through a plurality of cards to reveal additional cards as taught by Ramakrishnan.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ramakrishnan (¶ [0094], fig. 4), because the function of scrolling through a plurality of cards to reveal additional cards does not depend on the augmented reality system.  That is the function of scrolling through a plurality of cards to reveal additional cards performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the interface by maximizing the use of the display space.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Woods as applied to claim 1 above, and further in view of Abovitz et al., (US 20150248170 A1) (hereinafter Abovitz).

claim 4, Antoniac in view of Woods teach recognizing a user gesture of grabbing a first virtual element with a hand and move away from a palm of a user and displaying a plurality of virtual elements between the hand the palm.  However, Antoniac in view of Woods do not explicitly teach recognizing a fifth gesture when the user moves the second hand away from the first hand along a curve, and 
outputting the set of virtual elements, the virtual elements extending between the first hand and the second hand along the curve, using the output device.
Abovitz teaches recognizing a fifth gesture when the user moves the second hand away from the first hand along a curve, and 
outputting the set of virtual elements, the virtual elements extending between the first hand and the second hand along the curve, using the output device (“FIGS. 60A, 60B (scenes 6002 and 6004) show a user sitting in a physical living room space, and using an AR system to experience a virtual room or virtual space…the user executing gestures to interact with a user interface virtual construct, according to one illustrated embodiment”, ¶ [0717], figs. 60A-B; “the user executes a first gesture (illustrated by double headed arrow), to open an icon based cluster user interface virtual construct (FIG. 60B)”, ¶ [0719], figs. 60A-B; “As illustrated in FIG. 60B, the icon based cluster user interface virtual construct provides a set of small virtual representations”, ¶ [0720], fig. 60B).
Antoniac, Woods, and Abovitz are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).


Referring to claim 5, Antoniac further teaches the method according to claim 1, 
with the following additional steps being executed by at least one processor: 
recognizing a sixth gesture when the user moves the first hand and/or the second hand away from his body (“The hand gestures for controlling the display may be pre-defined by the user 102. In the pre-defined gestures, the hands 106…may be a moving for example…away from the face”, ¶ [0096]).
However, Antoniac in view of Woods do not explicitly teach outputting the set of virtual elements, the virtual elements facing and surrounding the user, using the output device.
Abovitz teaches outputting the set of virtual elements, the virtual elements facing and surrounding the user, using the output device (“FIG. 61A shows a user 
Antoniac, Woods, and Abovitz are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention having Antoniac in view of Woods and Abovitz before them to substitute the arrangement of virtual representations surrounding a user of Abovitz for the generic linear arrangement of virtual elements of Antoniac in view of Woods.  Because both Antoniac in view of Woods and Abovitz teach methods of presenting virtual elements on a display, it would have been obvious to one skilled in the art to substitute one known element for the other to achieve the predictable result of presenting virtual elements on a display.  The motivation to substitute would have been to maximize display space of a user interface.

Referring to claim 6, Antoniac further teaches the method according to claim 5, 
with the following additional steps being executed by at least one processor: 
recognizing a seventh gesture when the user moves the first hand and/or the second hand towards his body (“The hand gestures for controlling the display may be pre-defined by the user 102. In the pre-defined gestures, the hands 106…may be a moving for example, towards face”, ¶ [0096]).
However, Antoniac in view of Woods do not explicitly teach outputting the set of virtual elements, the virtual elements extending between the first hand and the second hand along a curve, using the output device.
Abovitz further teaches outputting the set of virtual elements, the virtual elements extending between the first hand and the second hand along a curve, using the output device (“As illustrated in FIG. 60B, the icon based cluster user interface virtual construct provides a set of small virtual representations”, ¶ [0720], fig. 60B).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Woods as applied to claim 1 above, and further in view of Rolston et al., (US 20100211872 A1) (hereinafter Rolston).

Referring to claim 7, Antoniac in view of Woods teach the displaying of a stacked virtual elements according to claim 1; however, Antoniac in view of Woods do not explicitly teach recognizing an eighth gesture when the user drags one of the virtual elements sideways, and 
outputting a second set of virtual elements, the second set extending sideways, using the output device.
Rolston teaches recognizing an eighth gesture when the user drags one of the virtual elements sideways, and 
outputting a second set of virtual elements, the second set extending sideways, using the output device (“With reference to FIG. 8B, stack card 810 is shown in an intermediate state in which it can no longer be interacted with and stack card 820 cannot be interacted with yet, i.e. the one has been moved out of the active area and the other has not yet been moved into it…While application stack 810 is scrolled 830 to the left hand side of the viewable area, application stack 820 is dragged in tow towards the interaction area. In FIG. 8C, stack card 820 has been centered within the interaction area”, ¶ [0079], figs. 8A-C).
Antoniac, Woods, and Rolston are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Antoniac in view of Woods and Rolston before them to modify the wearable computing device of Antoniac in view of Woods to incorporate the function of presenting additional stack card in response to an input gesture as taught by Rolston.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Rolston (¶ [0079], figs. 8A-C), because the function of presenting additional stack card in response to an input gesture does not depend on the wearable computing device.  That is the function of presenting .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Woods as applied to claim 1 above, and further in view of Hilliges et al., (US 20120113223 A1) (hereinafter Hilliges).

Referring to claim 8, Antoniac in view of Woods teach the method according to claim 1; however, Antoniac in view of Woods do not explicitly teach recognizing a ninth gesture when the user raises and/or drops the first hand, 
calculating a swaying movement for the set of virtual elements based on a physics simulation of a spring, and 
outputting the swaying movement, using the output device.
Hilliges teaches recognizing a ninth gesture when the user raises and/or drops the first hand, 
calculating a swaying movement for the set of virtual elements based on a physics simulation of a spring, and 
outputting the swaying movement, using the output device (“For example, the augmented reality system can implement a physics simulation-based interaction 
Antoniac, Woods, and Hilliges are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Antoniac in view of Woods and Hilliges before them to modify the wearable computing device of Antoniac in view of Woods to incorporate the function of using physics simulation-based interaction as taught by Hilliges.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Hilliges (¶ [0032]), because the function of using physics simulation-based interaction does not depend on the wearable computing device.  That is the function of physics simulation-based interaction performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase realism of the interface when the user is interacting with the virtual objects as suggested by Hilliges (¶ [0032]).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Antoniac in view of Woods as applied to claim 1 above, and further in view of Lanier et al., (US 20180075658 A1) (hereinafter Lanier).

Referring to claim 9, Antoniac in view of Woods teach the method according to claim 1; however, Antoniac in view of Woods do not explicitly teach outputting additional virtual elements around the wrist of the first hand, using the output device, and 
representing a different set of virtual elements with each additional virtual element.
Lanier teaches outputting additional virtual elements around the wrist of the first hand, using the output device, and 
representing a different set of virtual elements with each additional virtual element (“FIG. 8 is a schematic view depicting arm-lock menus 800A and 800B (collectively referred to as ‘800’) on wrists 802A and 802B (collectively referred to as ‘802’) of a user in a mixed reality environment 804, according to some examples”, ¶ [0121], fig. 8; “Menu items 808 may be used for any of a number of drawing/painting functions or other functions associated with operating in environment 804”, ¶ [0124], fig. 8).
Antoniac, Woods, and Lanier are analogous art to the claimed invention because they are concerning with user interface for displaying virtual elements (i.e. same field of endeavor).


Referring to claim 10, Antoniac in view of Woods teach the method according to claim 1; however, Antoniac in view of Woods do not explicitly teach recognizing a sixteenth gesture, and 
rotating the first virtual element and the additional virtual elements around the wrist of the first hand.
Lanier further teaches recognizing a sixteenth gesture, and 
rotating the first virtual element and the additional virtual elements around the wrist of the first hand (“Menu items of an arm-lock menu on one arm, for example, may be…scroll of a finger(s) of the other arm”, ¶ [0037]; “menu items 808 may appear to be orbiting (spinning) on menus 800 around wrists 802”, ¶ [0123], fig. 8).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20200005026 (Andersen) – discloses a method of manipulating virtual objects using a user’s hand in an artificial reality environment.
US 20190324549 (Araki) – discloses systems, devices, and methods of providing immersive reality environment for performing acts using user’s hands.
US 10429923 (Johnston) – discloses a method of providing realistic simulation of real world interactions as virtual interactions between virtual objects and a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144